— Judgment rendered in the Supreme Court, New York County, on July 22, 1974 convicting defendant, upon a jury verdict, of two counts of robbery in the second degree and one count of assault in the second degree and sentencing him to a term of 1-½ to 15 years on the robbery counts with a concurrent term of 3-½ to 7 years on the assault count, affirmed. With the aid of two accomplices the defendant attacked a helpless 65-year-old lady in broad daylight at 120th Street and Lenox Avenue in this city. The defendant ripped the screaming victim’s jacket from her body and removed therefrom four $10 bills and two $5 bills, money she had withdrawn from her bank moments before. Fortunately, a neighbor saw the attack and with the help of his dog gave chase. A passing police car was flagged down and the defendant was caught in hot pursuit and the money taken from the victim was recovered from his pockets. Defendant’s proof of guilt is overwhelming. Indeed, he does not contest his guilt on this appeal. Many months elapsed between arrest and trial. The case had been calendared at least 12 times. Salladeen had discharged three successive court-appointed attorneys. On May 11, 1974 Salladeen informed the Presiding Justice that he was then and there ready to try the case with any lawyer in the world. The following day Salladeen conferred with his fourth court-appointed attorney, Joseph Brill, Esq., a competent lawyer of vast experience, specializing in criminal law. Following the conference with his client, Mr. Brill stated that he was ready for trial. The defendant, reversing his position of the previous day, then objected to an immediate trial. Later that day a Huntley hearing was to be held, and the court advised the defendant that he would have adequate time to confer with counsel before any testimony would be taken. Salladeen’s response was to threaten to go berserk and stand naked. Testimony did not begin until six days later. Thus, as promised by the court, the defendant had more than adequate time to confer with counsel. Under these circumstances, we reach the inescapable conclusion that Salladeen did not seek an adjournment in order to prepare for trial, but to delay his trial once again and to make a mockery of the proceedings. This he may not do. (People v Brabson, 9 NY2d 173, 179; People v Mooney, 18 AD2d 1112, cert den 375 US 887.) CPL 730.30 (subd 1) provides that a court may issue an order for a psychiatric examination "when it is of the opinion that the defendant may be an incapacitated person.” After his adjournment request was denied, Salladeen asked the court for "a 730 commitment to determine sanity.” Upon the court’s denial of the request, Salladeen threatened to "go beserk.” The court observed: "You [defendant] impress me as being a man of intelligence and sanity and in full control of what you’re doing so your application for a hearing is denied.” Nevertheless, the court reviewed the defendant’s psychiatric rec*766ords from the Department of Correction and thereafter announced on the record that after- reviewing defendant’s medical records the court found nothing in them that would indicate to him in any way that Salladeen was not competent to stand trial. It is only when the court is of the opinion that the defendant may be an incapacitated person that a psychiatric examination may be ordered. Here, the court relied on his extensive personal observation of the defendant and on defendant’s psychiatric records. Salladeen’s request for the examination came only after all other efforts to delay trial had failed. No history of mental illness was mentioned by him. Merely an unsubstantiated request for the examination. Only after his request was denied and his trial imminent did the defendant threaten to go beserk and stand naked. The record justifies the trial court’s observation that "the only time the defendant appears to act up is when the jury is brought in.” We have examined the other points raised by defendant, including excessiveness, and find them without merit. Mr. Salladeen received a fair trial with the adequate assistance of competent counsel and we affirm. Concur—Markewich, J. P., Kupferman and Nunez, JJ.;